Since the filing of a transcript of the record on appeal within the time prescribed by the statute is not jurisdictional, had the appellants on the hearing of the motion to dismiss shown excusable neglect or reasonable excuse or inadvertence for the delay and no substantial prejudice resulting to the respondent, we in our discretion could have relieved the appellants from their default and permitted the belated filing of the record to stand. But no such showing was made. I therefore concur in the judgment of dismissal.